Citation Nr: 9901944	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, D. V.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter initially came to the Board of Veterans Appeals 
(Board) from a September 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a bilateral 
knee condition and removal of fibrous tumor, and a November 
1993 decision which denied service connection for 
hypertension.

The veterans claim was initially before the Board in March 
1996, at which time it was remanded for additional 
development.  

The Board notes that in an August 1994 decision, the RO 
granted service connection for residuals, fibrous tumor of 
the neck and assigned a noncompensable rating.  The veteran 
later filed a claim for an increased rating for such 
disability and in January 1998, the RO assigned a 10 percent 
rating for a scar residual, fibrous tumor of the neck.  In a 
statement dated August 1998, the veteran indicated that he 
wished to reopen his claim for an increase in the rating of 
his service connected scar residual, fibrous tumor of the 
neck.  The Board accepts this as a Notice of Disagreement in 
reference to the January 1998 rating decision.  Therefore, 
the RO should issue the veteran a Statement of the Case 
regarding this matter.  

Inasmuch as the issue of an increased rating for a scar 
residual from a fibrous tumor of the neck is currently not in 
appellate status; the Board will accord no appellate 
consideration of this issue.

In an August 1998 statement, the veteran indicated that he 
wished to file for entitlement to service connection for 
migraine headaches due to the tumor on his neck.  This matter 
is referred to the RO for appropriate development.  

In August 1998, the veteran submitted a statement indicating 
that he wished to withdraw his claims for entitlement to 
service connection for arthritis of the neck and for an eye 
condition.

The issue of entitlement to service connection for a 
bilateral knee disability will be addressed in the REMAND 
portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The preponderance of the evidence establishes that the 
hypertension was not present in service or for many years 
thereafter.


CONCLUSION OF LAW

Hypertension was not incurred in service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. §§  
3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1993, a request was made of the National Personnel 
Records Center for the veterans service medical records.  In 
May 1993, the National Personnel Records Center indicated 
that no medical records were on file and they specifically 
noted fire related service.  They did recover a report 
from the Office of the Surgeon General, but it does not 
indicate treatment for hypertension.

On VA examination in July 1993, the veteran reported a 
history of hypertension without indication of the onset of 
the disability.  The diagnoses included hypertension

Dr. J. F. submitted a letter dated February 1993 indicating 
that the veteran had a prior history of essential 
hypertension.  

The veteran was hospitalized at St. Margaret Hospital for one 
week in March 1993.  The hospitalization report indicates 
that the veteran underwent a cardiac catheterization.  Final 
diagnoses were congestive heart failure due to recent 
myocardial infarction and hypertension.  

Dr. F. K. submitted an April 1993 letter indicating that he 
examined the veteran and that his blood pressure was 130/80.  

Dr. J. F. submitted a note dated February 1994 indicating 
that the veteran had been under his professional care for 
high blood pressure since 1956.  

In a statement dated February 1994, the veteran indicated 
that in September 1946, he was given a physical by Dr. 
Aronson for a life insurance policy.  He stated that the 
insurance company told him that the results showed that he 
had high blood pressure and that they would have to insure 
him for a risk policy.  He stated that he was treated by Dr. 
Love for high blood pressure up to 1950.  He stated that Dr. 
Winston treated him for high blood pressure from 1950 to 
1956.  He stated that Dr. Fusia had been treating him for 
high blood pressure from 1956 to the present time.  

The veteran was afforded a hearing before the RO in July 
1994, a transcript of which has been associated with the 
claims folder.  Regarding his hypertension, the veteran 
stated that during service he never received a prescription 
for his hypertension, but he did receive medication.  He 
stated that he did not know until he got out that the 
medication was for hypertension.  He testified that no 
mention was made of his hypertension at discharge.  He stated 
that he first received treatment for his hypertension in 
September 1946 from a Dr. Marvin who gave him medication for 
his high blood pressure.  He stated that he was denied life 
insurance because his blood pressure was too high.  He 
testified that he recently went to a Dr. Arenson to obtain 
records from when he was there for a physical for the 
insurance company, but indicated that the doctor told him he 
had destroyed the records.  

The veteran submitted copies of VA Medical Center treatment 
records from July 1993 to July 1997.  The veteran had 
numerous blood pressure readings taken during this time.  
Also, numerous diagnoses of hypertension were provided.  In 
November 1994, September 1995, and in February 1996, the 
veteran was diagnosed with hypertension. 

In a July 1995 statement, Dr. J.G. indicated that the 
veterans blood pressure was slightly elevated at 150/70.  

In September 1995, the veterans representative indicated in 
a written statement that the veteran was diagnosed with 
hypertension as early as 1946 when he was given a physical 
for life insurance by Dr. Aronson.  He stated that Dr. 
Aronson told the veteran that because of his hypertension he 
could only get a high risk policy.  He stated that from 1946 
to 1950 the veteran was treated by a Dr. Love for 
hypertension, and from 1950 to 1956 by Dr. Fusia.  

In March 1996, the RO wrote to the veteran asking that he 
submit completed 21-4142 Forms for Dr. Fusia and for any 
other private health care provider who treated him for 
hypertension.  No response was received.

Dr. J. F. submitted a letter dated April 1996 wherein he 
indicated that the veteran had been a patient of his since 
1956.  He stated that this could be verified by his office 
records on the veteran which started in 1964.  He submitted 
copies of such records from 1964 to 1995.  The first entry 
from July 1964 shows a blood pressure reading of 170/90.  An 
entry from May 1966 shows a blood pressure reading of 
160/100.  There are numerous other blood pressure readings 
from 1964 to 1995. 

In July 1996, the veterans representative wrote that the 
veteran had tried to obtain records from Dr. Love and Dr. 
Winston, but that those doctors were deceased and their 
records were long gone.  

In January 1997, the RO wrote to the veteran asking that he 
provide the name and address of the insurance carrier who had 
examined him in 1946 for an insurance policy.  No response 
was received.


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
(West 1991) 38 C.F.R. § 3.303 (1998).  

Cardiovascular-renal disease, including hypertension, is 
considered a chronic disease and shall be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year following service in a period of war provided 
the rebuttable presumptions of § 3.307 are also satisfied. 
38 U.S.C.A. §§  1101, 1112 (West 1991); 38 C.F.R. 
§ § 3.307(3), 3.309 (a) (1998).

Hypertensive vascular disease, or essential arterial 
hypertension will be considered 10 percent disabling when 
diastolic pressure is predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

Hypertensive vascular disease, including hypertension and 
isolated systolic hypertension, will be considered 10 percent 
disabling when diastolic pressure is predominately 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).

The veterans claim for service connection for hypertension 
is well grounded, meaning plausible, and the file shows that 
the VA has fulfilled its duty to assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (a) (West 
1991).

The Court has held that in cases in which service medical 
records are not available, BVAs obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened.  OHare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  In this case, the veterans 
service medical records were unfortunately destroyed by the 
fire at the National Personnel Records Center.  The RO tried 
to obtain additional service medical records for the veteran.  
In May 1993, the National Personnel Records Center wrote that 
no medical records were on file.  They did obtain a report 
from the Office of the Surgeon General, but such report did 
not indicate treatment for hypertension.  

The evidence establishes that the veteran currently has 
hypertension.  Also, in February 1994, Dr. J. F. submitted a 
noted indicating that the veteran had been under his 
professional care since 1956 for high blood pressure.  
However, the evidence does not establish the presence of 
hypertension in service or within one year after separation 
from service.  

The veteran testified at his hearing that he received 
medication for hypertension during service.  As already 
noted, the veterans service medical records were destroyed 
by fire.  In general, the veterans evidentiary assertions 
are accepted as true for the purpose of determining whether a 
well grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  However, an exception to this rule 
exists where the evidentiary assertion is inherently 
incredible. Id.  The veteran is competent to testify about 
receiving medication during service.  However, the first 
medical notation indicating treatment for the veterans high 
blood pressure after service is not until 1956, more than 10 
years after service.  

The veteran testified at his hearing and made statements 
about treatment he received for hypertension shortly after 
service.  He testified that he was denied life insurance 
shortly after service because his blood pressure was too 
high.  However, when the RO asked the veteran to provide the 
name and address of the insurance carrier who examined in 
1946, no response was forthcoming from the veteran.  He also 
testified that a Dr. Arenson gave him a physical for the 
insurance company, but indicated that Dr. Arenson told him 
that he had destroyed his records.  He testified that he 
first received treatment for his hypertension in September 
1946 from Dr. Marvin.  The RO wrote to the veteran asking 
that he submit completed 21-4142 Forms for any private health 
care provider who treated him for hypertension and no 
response was forthcoming from the veteran.  In February 1994, 
the veteran wrote about treatment he received for 
hypertension from Dr. Love from 1946 to 1950 and from Dr. 
Winston from 1950 to 1956.  However, in July 1996, the 
veterans representative wrote that those doctors were 
deceased and that their records were not available.  

As already noted, the veterans service medical records are 
unavailable.  However, he has been given the opportunity to 
submit alternative forms of evidence, but he has not 
submitted any medical records showing that he received 
treatment for hypertension in service or within one year 
after service.  

The veteran contends that his hypertension developed in 
service and that he was treated for his hypertension within 
one year of leaving service.  However, the veteran is not a 
physician and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
veterans claim for service connection for hypertension is 
well grounded because under King, the veterans assertion 
that he received medication during service is accepted as 
true.  However, the Board concludes that the evidence of 
record do not show a diagnosis of hypertension in service or 
within one year of leaving service.  Therefore, the claim 
must be denied as the preponderance of the evidence is 
against a finding of service connection for hypertension. 

In reaching this decision the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veterans claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The veterans claim for entitlement to service-connection for 
hypertension is denied. 


REMAND

Regarding the veterans claim for service connection for a 
bilateral knee disability, the evidence shows that the 
veteran incurred trauma to and was hospitalized for his knees 
during service.  The veteran was afforded a VA examination 
for his knees in June 1997, at which time the examiner noted 
that the veteran had an injury occur to both knee joints in 
1944.  The examiner further indicated that there was likely 
the possibility of post-traumatic arthritis, but stated that 
a definitive diagnosis could not be made until he received 
the results of the radiographic evidence.  

X-rays were taken of the veterans knees by the VA in June 
1997 and December 1997.  A VA x-ray report from June 1997 
noted moderate degenerative osteoarthropathy involving the 
component bones.  A VA x-ray report from December 1997 noted 
moderate to marked osteoarthritis in both knee, with varus 
deformities.  It was noted that there was no acute fracture 
or dislocation.  However, there is no indication in the 
claims file that the VA examiner who examined the veteran in 
June 1997 saw these x-ray reports or that he ever 
definitively stated whether or not the veteran had "post-
traumatic arthritis.  

The claims folder should be returned to the examiner who 
examined the veteran in June 1997 so that an addendum can be 
prepared that takes into account the entire evidentiary 
record.  Specifically, the examiner must say whether the 
veteran has post-traumatic arthritis and should indicate 
whether such post-traumatic arthritis is related to service.  
If the original examiner is not available, the record should 
be referred to another physician who is qualified to assess 
the record. 

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should assure that copies of 
all the treatment records for the 
veterans knees are included in the 
claims folder.

2.  After completion of the directives in 
paragraph one, the claims folder, 
including the x-ray reports from June 
1997 and December 1997 should be returned 
to the VA medical center where the June 
1997 VA examination was conducted.  The 
examiner who conducted the June 1997 
examination should prepare an addendum to 
the examination report.  If the original 
examiner is not available, the record 
should be referred to another physician 
(alternate) who is qualified to assess 
the record.  In order to assist the 
physician in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the preparation of the addendum.  
The examiner or alternate should state 
all current diagnoses applicable to the 
veterans knees and for each diagnosis, 
he or she should state whether it is as 
least as likely as not that such disorder 
is the result of the veterans trauma to 
the knees in service.  The examiner 
should specifically comment on whether 
the veteran has post-traumatic arthritis 
and whether such post-traumatic arthritis 
is related to the veterans trauma to the 
knees in service.  The examiner or 
alternate must indicate that he reviewed 
the claims folder, specifically the June 
1997 and December 1997 x-ray reports, in 
conjunction with preparation of any 
addendum.  In the event that the examiner 
or alternate determines that further 
examination is necessary to provide the 
requested information, the veteran should 
be scheduled for such an examination.

3.  After completion of the foregoing, 
the RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full. 

4.  After the above development has been 
completed, the RO should again review the 
claim for service connection for a 
bilateral knee disability.  Thereafter, 
an appropriate supplemental statement of 
the case should be provided to the 
veteran and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board for further 
appellate consideration.




		
	K.J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received 

(CONTINUED ON NEXT PAGE)



is your notice of the action taken on your appeal by the 
Board of Veterans Appeals.  Appellate rights do not attach 
to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
